Merrick, C. J.,
dissenting. It seems to me that the third section of the Act of 1855 has enlarged the Acts of 1840 and 1847. The term non-resident must be intended to mean any person residing in other States of this Union or foreign countries. I can see no other motive for the change of phraseology in the revised statute. See Acts 1840, p. 133, sec. 9 ; 1847, p. 63; 1855, p. 42.
The Act of 1855 cannot be made to yield to any former legislation, whether contained in the Code of Practice or not. Lex posterior derogat priori. See 1 'Bouvier Inst. 42-43.
The Act of 1855, was the last expression of the legislative will, and being express, all former laws in opposition thereto must, under the ordinary rules of interpretation give way. It could hardly be supposed that the Legislature which had taken the trouble to declare explicitly its will, would have made the same subject to any law, which it had power to repeal and annihilate.
But in the instance before us they have expressly repealed all laws in conflict with the Act, as well those contained in the Code of Practice, as elsewhere. All that is required to make this evident is to punctuate the repealing clause according to the rules of interpretation.
The section should read as follows :
Sec. 9. “ Be it enacted, &c., That all laws conflicting with this Act, and all laws on the same subject-matter except what is contained in the Civil Code and the Code of Practice, be repealed.”
Here then, are repealed all laws in conflict with the Act, also all laws on the same subject-matter, except what is contained in the Civil Code and Code of Practice.
*511The lawgiver was reducing the laws to a code. The last expression of his will on this subject, was the Act in question. The citizen and magistrate was not to regard any other law on the subject except contained in the Civil Code and Code of Practice. Holmes v. Wiltz, 11 An.
I think the judgment should be affirmed.